Citation Nr: 1113645	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  04-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for low back strain with spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that increased the disability rating for the Veteran's service-connected low back disability from 20 percent disabling to 40 percent.

The Veteran testified at a hearing before a Decision Review Officer in January 2008, and in February 2009 he testified before the undersigned Veterans Law Judge in a hearing at the RO.  Transcripts of those hearings are associated with the claims files.


REMAND

When the case was before the Board in November 2009, it was remanded for the purpose of obtaining any outstanding, pertinent records and to afford the Veteran a VA examination to determine the current degree of severity of his service-connected low back disability, and in particular to determine the nature and extent of any neurological impairment due to the service-connected low back disability.  

Documentation associated with the claims folders indicates that the Veteran failed to appear for spine and peripheral nerve examinations requested by the Appeals Management Center (AMC) in January 2010.  Although the letter notifying the Veteran of the examinations is not of record, it was apparently sent to the address used by the AMC when it mailed a Supplemental Statement of the Case to the Veteran in September 2010.  The Supplemental Statement of the Case was returned as not deliverable as addressed.  A letter sent by the Board to the Veteran in October 2010 at a new address was not returned.  Therefore, it appears to the Board that the Veteran did not receive notice of the scheduled VA examinations.  Accordingly, the Board has determined that the Veteran should be afforded another opportunity to appear for an examination to determine the current nature and extent of the impairment due to his service-connected low back disability, to include any associated neurological impairment.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions: 

1.  A copy of the September 2010 Supplemental Statement of the Case should be sent to the Veteran's current address of record.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent records.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected low back disability, to include any associated neurological impairment.  The claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

4.  If the Veteran fails to report for the examination, documentation showing that he was properly notified of the examination should be associated with the claims folders.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the appellant and his representative and afford them the requisite opportunity for response before the claims folders are returned to the Board for further appellate consideration.   

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


